Name: 2004/324/EC: Decision No 192 of 29 October 2003 concerning the conditions for implementing Article 50(1)(b) of Council Regulation (EEC) No 574/72 (Text with EEA relevance)
 Type: Decision
 Subject Matter: labour market;  social protection;  documentation;  economic geography
 Date Published: 2004-04-08

 Avis juridique important|32003D0192(01)2004/324/EC: Decision No 192 of 29 October 2003 concerning the conditions for implementing Article 50(1)(b) of Council Regulation (EEC) No 574/72 (Text with EEA relevance) Official Journal L 104 , 08/04/2004 P. 0114 - 0122Decision No 192of 29 October 2003concerning the conditions for implementing Article 50(1)(b) of Council Regulation (EEC) No 574/72(Text with EEA relevance)(2004/324/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community(1), pursuant to which it is required to deal with all administrative questions arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 81(d) of Regulation (EEC) No 1408/71, pursuant to which it is required to foster and develop cooperation between Member States by modernising the necessary procedures for the exchange of information, in particular by adapting the information flow between institutions to telematic systems, taking account of the state of the art of information-processing in each Member State, first and foremost with a view to speeding up the granting of benefits,Having regard to Article 117 of Council Regulation (EEC) No 574/72 of 21 March 1972 fixing the procedure for implementing Regulation (EEC) No 1408/71(2), pursuant to which it is required, on the basis of studies and proposals from the Technical Commission on Data Processing, to adapt the models of certificates, certified statements, declarations, claims and other documents as well as the routing channels and data-transmission procedures used for the implementation of the Regulation and of the implementing Regulation to new data-processing technologies,Having regard to Article 50(2) of Regulation (EEC) No 574/72, pursuant to which it is required to fix the methods for implementing Article 50(1) of the said Regulation,Having regard to Article 2(1) of Regulation (EEC) No 574/72, pursuant to which it is required to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations, and under which these documents may be distributed among institutions either by using paper forms or by transmitting standardised electronic messages via telematic services,Whereas:(1) It is appropriate to specify the conditions for the implementation of Article 50(1)(d) of Regulation (EEC) No 574/72 and to establish model forms for the implementation of the said Article.(2) It is necessary to foster and facilitate the exchange of information on the insurance history of workers who have moved within the European Union before the minimum pensionable age in the States concerned, or any other procedure which makes it possible to inform workers of their rights in good time and speed up the subsequent settlement of those rights.(3) Decision No 118 of 20 April 1983 must be amended and updated.HAS DECIDED AS FOLLOWS:The institutions referred to in Article 50(1)(b) of Regulation (EEC) No 574/72 shall draw up the insurance history of workers who have been subject to the legislation of two or more Member States in accordance with the provisions set out below.1. The institutions concerned shall draw up the insurance history of a worker no later than one year before the date on which he or she will reach the minimum pensionable age.(a) either at the worker's request to one of these institutions;(b) or at the initiative of one of the institutions concerned.2. Institutions shall provide other institutions that have to draw up insurance histories with full information (registration data and periods completed) relating to the careers of workers who have been insured in other Member States.Depending on their technological capabilities, institutions shall make this information available by telematic means (see point 2.1), online consultation (see point 2.2) or any other means or procedures. Failing this, they shall use the paper-based procedure described in point 2.3.The choices regarding the timing and method of data exchanges shall be made by Member States, taking account of the characteristics of their pension systems, and may be the subject of agreements between their competent authorities or institutions.2.1. In the case of data transmission by telematic means, an institution drawing up an insurance history shall contact the local competent institutions via the designated bodies in its own country and in the other Member States concerned. Requests and replies must be formatted in line with forms E 503 and E 505 respectively. For these exchanges, the institutions concerned shall comply with the common architecture rules, especially with regard to security and use of standards, and the provisions for the operation of the common part of telematic services laid down by the Administrative Commission pursuant to Articles 117a and 117b of Regulation (EEC) No 574/72.2.2. In the case of online consultation, an institution drawing up an insurance history shall use the insurance history drawn up by the other institution in line with form E 505.2.3. Where the paper-based procedure is used as the default option, an institution drawing up an insurance history shall send an E 503 form to the institutions in all the other countries of employment of which it is aware. In reply, each institution concerned shall provide an E 505 form giving details of the person's insurance history under the legislation it applies. The paper-based procedure does not require the involvement of the designated bodies.The authorities of two or more Member States, after consulting the Administrative Commission, may agree to use forms other than E 503 or E 505 or to establish different arrangements for implementing this procedure.2.4. For the purposes of this Decision, the "designated body" shall be:>TABLE>2.5. The model forms E 503 and E 505 to be used for the paper-based procedure are attached to this Decision.3. If the legislation of a Member State sets a minimum age for the granting of a survivor's pension, the institutions concerned shall, in similar manner, draw up the insurance history of a deceased worker no later than one year before the date on which survivors will reach the minimum age of entitlement to a survivor's pension.4. This Decision, which replaces Decision No 118 of 20 April 1983, shall be published in the Official Journal of the European Union. It shall apply with effect from 1 January 2004.The Chairman of the Administrative CommissionGiuseppe Miccio(1) OJ L 149, 5.7.1971, p. 2.(2) OJ L 74, 27.3.1972, p. 1.>PIC FILE= "L_2004104EN.011702.TIF">>PIC FILE= "L_2004104EN.011801.TIF">>PIC FILE= "L_2004104EN.011901.TIF">>PIC FILE= "L_2004104EN.012001.TIF">>PIC FILE= "L_2004104EN.012101.TIF">>PIC FILE= "L_2004104EN.012201.TIF">